This action was instituted by the plaintiff, board of education of Davie County, against the board of commissioners of Davie County, brought by the plaintiff to compel the defendant, by writ of mandamus, to levy a special tax of 10 cents on the property and 30 cents on the poll, in addition to the levy made by the defendant for ordinary and special county purposes, to supply an alleged deficiency to run the schools of Davie County for a period of four months. From the judgment and order rendered by his Honor, directing and commanding the defendant to levy said tax as asked for by the plaintiff, the defendant excepted and appealed.
This cause was referred to Hon. W. D. Turner as referee to take the evidence and report to this Court his findings of fact as to whether or not the tax levied by the defendants, the county commissioners, was sufficient to pay the reasonable expenses of the public schools of the county of Davie for the period of four months. The referee files his report, together with the evidence taken in the case, in which it is found that the tax levied by the defendant is reasonably sufficient for the purpose. The exceptions to said report filed by the plaintiff are overruled and the said report is confirmed. The referee is allowed the sum of $71, which includes his fee as referee, together with stenographic and other expenses. The cost of the appeal is taxed against the plaintiff, but the referee's allowance and expenses of $71 are to be equally divided between the plaintiff and the defendant.
The judgment of the Superior Court is
Reversed. *Page 919 
(862)